       Case 7:20-cv-00183 Document 24 Filed on 11/04/20 in TXSD Page 1 of 5
                                                                                     United States District Court
                                                                                       Southern District of Texas

                                                                                          ENTERED
                                                                                      November 04, 2020
                           UNITED STATES DISTRICT COURT
                                                                                       David J. Bradley, Clerk
                            SOUTHERN DISTRICT OF TEXAS
                                MCALLEN DIVISION

UNITED STATES OF AMERICA,             §
                                      §
      Plaintiff,                      §
                                      §
VS.                                   §
                                      §
0.634 ACRES OF LAND, more or less, in §
HIDALGO COUNTY, TEXAS;                §
                                        CIVIL ACTION NO. 7:20-cv-00183
LEOPOLDO L. GARZA; CELESTE            §
YVETTE TREVINO GARZA; CHRIS           §
EDWARD CHESTNUT; LILLY                §
ELIZABETH CHESTNUT; RUTH              §
AGUIRRE LOPEZ CHESTNUT; and IAN §
ADAIR CHESTNUT,                       §
                                      §
      Defendants.                     §

                                  OPINION AND ORDER

         The Court now considers the United States’ “Amicus Brief Regarding Ownership of

Subject Property”1 and Defendants’ Leopoldo L. Garza’s and Celeste Yvette Trevino Garza’s

“Garza Tax Collector Receipts and Appraisal District Ownership” submission.2 This Court’s

September 21, 2020 order recognized that the parties are uncertain of the owners of the land that

is the subject of this land condemnation case and set a briefing schedule for the parties to advise

the Court on their respective views concerning ownership.3 The final deadline has passed and the

instant briefs are submitted. The Court now “exercise[s] its jurisdiction to determine the true




1
  Dkt. No. 22.
2
  Dkt. No. 23.
3
  Dkt. No. 21.


1/5
        Case 7:20-cv-00183 Document 24 Filed on 11/04/20 in TXSD Page 2 of 5




owners of the condemned land.”4 “[T]he burden is on the landowner to identify his land,”5 and

the Court will normally look to local law to determine the governing interests in the land.6

         The subject property of this land condemnation case appears to have been “Tract No.

178,” or part thereof, at some time in the past.7 In 1935, a state court entered a final judgment

“which divided and partitioned hundreds of tracts of land”8 including Tract No. 178, awarding

Tract No. 178 to “Gaspar Chapa.”9 Gaspar Chapa evidently died intestate and left his estate to

his wife and children.10 In June 1953, Gaspar Chapa’s surviving widow and all of his children

conveyed their interest in Tract No. 178 to R.C. Hartman, Frank Chestnut, and Adolfo de la

Garza, who were doing business together as “Los Ejidos Land and Irrigation Company.”11

         R.C. Hartman died testate in December 1953 and bequeathed all his property to his

wife.12 Although the 1953 conveyance did not specify any division of interests,13 R.C. Hartman’s

probate schedule described the following interests in Tract No. 178:

        ½ interest owned by Adolfo de la Garza;
        ¼ interest owned by R.C. Hartman; and
        ¼ interest owned by Frank Chestnut.14

Thus, R.C. Hartman’s widow received a ¼ interest. In June 1954, R.C. Hartman’s widow,

together with the executors of R.C. Hartman’s estate, then conveyed all of R.C. Hartman’s

former interest in Tract No. 178 to the same Adolfo de la Garza, vesting him with a 75%


4
  United States v. 22,680 Acres of Land in Kleberg Cnty., 438 F.2d 75, 77 (5th Cir. 1971); see Clark v. White, 185
F.2d 528, 530 (5th Cir. 1950) (“Of the jurisdiction and duty of the district court in distributing the fund in a
condemnation case to find out to whom it justly belongs we have no doubt, and technical considerations ought not to
limit it.”).
5
  United States v. Lee, 360 F.2d 449, 452 (5th Cir. 1966).
6
  See U.S. ex rel. Tenn. Valley Auth. v. Powelson, 319 U.S. 266, 279 (1943).
7
  Compare Dkt. No. 1-2 at 6 with Dkt. No. 22-1 at 19.
8
  Dkt. No. 22 at 3, ¶ 6.
9
  Dkt. No. 22-1 at 19.
10
   See Dkt. No. 22-3.
11
   Dkt. No. 22-4.
12
   Dkt. No. 22-5 at 52.
13
   See Dkt. No. 22-4 at 1.
14
   Dkt. No. 22-5 at 19.


2/5
       Case 7:20-cv-00183 Document 24 Filed on 11/04/20 in TXSD Page 3 of 5




interest,15 and Frank Chestnut with a 25% interest, the latter of which is described in Frank

Chestnut’s probate schedule.16

         Adolfo de la Garza died in 1981.17 In 1982, Adolfo de la Garza’s will was probated and

bequeathed all of Adolfo de la Garza’s property to his wife Carmen Barrera de la Garza. 18 In

2002, Carmen Barrera de la Garza died testate19 and all of her property was bequeathed to her

three children in equal shares.20 In 2018, those same three children quitclaimed their interest in

“LOS EJIDOS DE REYNOSA LT 178 2.62 ACRES, OLD MILITARY RD” to Leopoldo L.

Garza and Celeste Yvette Trevino Garza.21 Leopoldo L. Garza and Celeste Yvette Trevino Garza

show with tax receipts that they were the “certified owner” and paid property tax in 1990 to

1995,22 2004,23 and 2019.24 The United States interprets Leopoldo L. Garza and Celeste Yvette

Trevino Garza to each own a 37.5% share in the subject property25 and they do not dispute that

finding.26

         Frank Chestnut also died in 1981.27 In 1981, Frank Chestnut’s will was probated and

bequeathed all of Frank Chestnut’s property to his three sons, Neal Q. Chestnut, Vernon Lee

Chestnut, and Kenneth Adair Chestnut, in equal shares.28 In 1982, Neal Q. Chestnut conveyed all

of his “undivided interest in and to all of the assets, real, personal and mixed, of Los Ejidos land

& Irrigation Company, a partnership,” to his brothers Vernon Lee Chestnut and Kenneth Adair


15
   Dkt. No. 22-6.
16
   Dkt. No. 22-12 at 20.
17
   Dkt. No. 22-7 at 1.
18
   Id. at 12.
19
   See Dkt. No. 22-8 at 1.
20
   Id. at 10.
21
   Dkt. No. 22-9 at 1–2.
22
   Dkt. No. 23-2 at 1–6.
23
   Id. at 15–16.
24
   Id. at 33.
25
   Dkt. No. 22 at 8, ¶ 20.
26
   See Dkt. No. 23.
27
   See Dkt. No. 22-12 at 1.
28
   Id. at 27.


3/5
         Case 7:20-cv-00183 Document 24 Filed on 11/04/20 in TXSD Page 4 of 5




Chestnut.29 In 2007, Vernon Lee Chestnut died testate and bequeathed all of his property to his

brother, Kenneth Adair Chestnut.30 In 2010, Kenneth Adair Chestnut died.31 His will left his

property in equal shares to his wife, Ruth Aguirre Lopez Chestnut, and his three children, Ian

Adair Chestnut, Chris Edward Chestnut, and Lilly Elizabeth Chestnut.32 The United States

accordingly interprets Frank Chestnut’s former 25% interest to now be divided equally among

the late Kenneth Adair Chestnut’s family as follows:

         6.25% interest owned by Ruth Aguirre Lopez Chestnut;
         6.25% interest owned by Ian Adair Chestnut;
         6.25% interest owned by Chris Edward Chestnut; and
         6.25% interest owned by Lilly Elizabeth Chestnut.33

          Chris Edward Chestnut does not appear to have been served with process in this case and

has not appeared, but the remainder of the Chestnut family have waived service of process in this

case34 and failed to file timely answers or motions under Federal Rule of Civil Procedure 12. The

briefing deadline has passed, and all parties have not contested the United States’ tracing and

assertion of the property interests in this case.

          The Court commends Assistant United States Attorney N. Joseph Unruh on his and his

associates’ thorough research into the ownership interests in this case. The Court greatly

appreciates the United States’ amicus brief. In the absence of any opposition, the Court adopts

the United States’ findings and holds that the ownership interests in the subject property of this

land condemnation case are as follows:

         37.5% interest held by Leopoldo L. Garza;
         37.5% interest held by Celeste Yvette Trevino Garza;
         6.25% interest held by Ruth Aguirre Lopez Chestnut;

29
   Dkt. No. 22-13 at 1.
30
   Dkt. No. 22-14 at 5.
31
   Dkt. No. 22-15 at 1.
32
   Dkt. No. 22-15 at 9.
33
   Dkt. No. 22 at 8, ¶ 20.
34
   Dkt. Nos. 10–11, 15.


4/5
           Case 7:20-cv-00183 Document 24 Filed on 11/04/20 in TXSD Page 5 of 5




           6.25% interest held by Ian Adair Chestnut;
           6.25% interest held by Chris Edward Chestnut; and
           6.25% interest held by Lilly Elizabeth Chestnut.35

            IT IS SO ORDERED.

            DONE at McAllen, Texas, this 4th day of November 2020.


                                                    ___________________________________
                                                                 Micaela Alvarez
                                                            United States District Judge




35
     Dkt. No. 22 at 8, ¶ 20.


5/5
